DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato et al. (US PUB 2011/0248736), hereinafter Kato.

With respect to claim 1, Kato discloses a probe pin (See [40] in figure 1A of Kato), comprising: an elastic part (See [53] in figure 1A of Kato) extending and contracting along a center line (See [0] in figure 1A of Kato); a first contact disposed on one side of the center line (See [42] in figure 1A of Kato) and having a rectangular cross section (See figure 2A of Kato); and a second contact disposed on another side of the center line (See [46a] in figure 1A of Kato) and having a rectangular cross section (See [46a] in figure 1A of Kato), wherein the first contact and the second contact are supported so as to be reciprocable via the elastic part (See paragraph [0071] of Kato) and are electrically connected to each other (See paragraph [0057] of Kato), a contact surface of at least one of the first contact and the second contact is an inclined surface inclined so as to descend along a thickness direction (See indention of [42] in figure 6A of Kato).
With respect to claim 4, Kato discloses the probe pin according to claim 1, wherein the elastic part is a bellows-shaped elastic body (See [53] in figure 1A of Kato), and the probe pin has a shape in which the first contact part provided with the first contact and the second contact part provided with the second contact are integrally molded so as to be reciprocable mutually via the elastic body (See the arrangement of [51] shown in figure 1A of Kato).
With respect to claim 5, Kato discloses the probe pin according to claim 4, wherein the integral elastic body and the first and second contact parts are electroformed products (See the abstract of Kato).
With respect to claim 6, Kato discloses the probe pin according to claim 1, wherein at least one of the first contact and the second contact has a V shape (See [42] in figure 1A of Kato).
With respect to claim 7, Kato discloses the probe pin according to claim 6, wherein a peeling projection is provided along the thickness direction at a center of the contact of the V shaped cross section (See the projections coming from the surfaces of [43a] and [43b] in figure 1B of Kato).
With respect to claim 8, Kato discloses the probe pin according to claim 1, wherein at least one of the first contact and the second contact has an inclined surface that is inclined along a width direction orthogonal to the thickness direction (See [42] in figure 1A of Kato).
With respect to claim 9, Kato discloses the probe pin according to claim 8, wherein an engagement projection is provided along the thickness direction at a lower side edge of the contact (See [44] in figure 1A of Kato).
With respect to claim 10, Kato discloses the probe pin according to claim 9, wherein a peeling projection is provided along the thickness direction on a base part of the engagement projection (See the projections coming from the surfaces of [43a] and [43b] in figure 1B of Kato).
With respect to claim 11, Kato discloses the probe pin according to claim 1, wherein at least one of the first contact and the second contact is an inclined surface extending along a width direction orthogonal to the thickness direction (See [42] in figure 1A of Kato).
With respect to claim 12, Kato discloses the probe pin according to claim 1, wherein a peeling groove is formed at least one edge of both side edges of the contact surface of the contact along the thickness direction (See [44] in figure 1A of Kato).
With respect to claim 13, Kato discloses the probe pin according claim 1, wherein at least one recess is provided on the contact surface of the contact (See the “v” shaped recess if [42] in figure 1A of Kato).
With respect to claim 14, Kato discloses an electronic device comprising the probe pin according to claim 1 (See [10] in figure 5 of Kato).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claim 1 above, and further in view of DiPerna (US PAT 4,935,696).
With respect to claim 2, Kato discloses the probe pin according to claim 1, comprising: a coil spring being the elastic part (See [53] in figure 1A of Kato); a first plunger (See [40] in figure 1A of Kato) including a first contact part (See [43] in figure 1A of Kato) provided with the first contact (See [42] in figure 1A of Kato); but fails to disclose a second plunger including a second contact part provided with the second contact wherein, the first and second plungers inserted respectively from both ends of the coil spring are coupled to each other so as to be slidable in the coil spring. However, DiPerna does disclose disclose a second plunger including a second contact part provided with the second contact wherein, the first and second plungers inserted respectively from both ends of the coil spring are coupled to each other so as to be slidable in the coil spring (See both a first [40] and second [42] plungers in addition to spring [44] shown in figure 2 of DiPerna). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kato to include the features as disclosed by DiPerna because doing so ensures precision contacting between the DUT and the probe card.
With respect to claim 3, the combination of Kato and DiPerna discloses the probe pin according to claim 2, wherein the first and second plungers are electroformed products (See Col. 4, lines 38-45 of DiPerna).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2004/0051546 discloses a temperature compensated vertical pin probing device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858